FORM N-23c-3 NOTIFICATION OF REPURCHASE OFFER PURSUANT TO RULE 23c-3 1. Investment Company Act File Number: 811-22534 Date of Notification: December23, 2014 2. Exact name of investment company as specified in registration statement: VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC 3. Address of principal executive office: Cherry Creek Drive South, 5th Floor Glendale, CO 80246 4. Check one of the following: A. [X] The notification pertains to a periodic repurchase offer under paragraph (b)of Rule 23c-3. B. [] The notification pertains to a discretionary repurchase offer under paragraph (c)of Rule 23c-3. C. [] The notification pertains to a periodic repurchase offer under paragraph (b)of Rule 23c-3 and a discretionary repurchase offer under paragraph (c)of Rule 23c-3. By: /s/ John Gordon John Gordon CCO / Treasurer VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND SHAREHOLDER REPURCHASE OFFER NOTICE December23, 2014 Dear Shareholder: If your investment adviser has discretionary authority to manage your shares or if you are not interested in tendering your shares for repurchase at this time, you may disregard this letter and take no action. The Versus Capital Multi-Manager Real Estate Income Fund (the “Fund”) is a closed-end interval fund. The Fund is offering to repurchaseup to 5%of its outstanding shares at its net asset value subject to the Early Withdrawal Charge on F-Shares held less than 12 months, on the Repurchase Pricing Date, as defined in the enclosed Repurchase Offer Terms. There is no Early Withdrawal Charge on the I-Shares. The Fund’s quarterly repurchase offer will begin on December23, 2014 and end on the Repurchase Request Deadline at the Fund’s close of business, which is the close of business of the New York Stock Exchange (normally at 4:00 p.m. ET) on January 22, 2015. If you wish to tender your shares for cash, you can do so by contacting your broker-dealer, registered investment adviser, financial institution or other institution (“Authorized Institution”). You will need to ask your Authorized Institution or nominee to submit the repurchase request for you and provide all of the information that Authorized Institution or nominee requires. Certain Authorized Institutions, including custodians and clearing platforms, may set times prior to the Repurchase Request Deadline by which they must receive all documentation they may require relating to repurchase requests and may require additional information. In addition, certain clearing houses may allow / require you to submit your tender request only on the Repurchase Request Deadline. If you have any questions, please contact your Authorized Institution or other financial adviser. The enclosed documents apply to the current repurchase offer period, and new documents will be mailed in connection with subsequent quarterly repurchase offers. As always, we value our relationship with you and hope to continue to serve your investment needs. Regards, Versus Capital Multi-Manager Real Estate Income Fund, LLC REPURCHASE OFFER TERMS 1. Repurchase Offer. Versus Capital Multi-Manager Real Estate Income Fund (the “Fund”) is offering to repurchase for cash up to five percent (5%) of the aggregate of its issued and outstanding Shares on the Repurchase Request Deadline (described below). Subject to the Early Withdrawal Charge on F-Shares, the Fund will purchase Shares at the NAV per Share determined as of the close of the New York Stock Exchange (the “Exchange”) on the Repurchase Pricing Date (described below), upon the terms and conditions set forth in (i) these Repurchase Offer Terms, (ii) the Fund Shareholder Repurchase Offer Notice (the “Repurchase Offer Notice”), (iii) the Fund’s Prospectus, and (iv) the related Repurchase Request Form.
